JONES, Chief Judge.
This is a wrongful death action before the court for. consideration of defendants' motion to strike.
Plaintiff has asserted a joint, a several, or an alternative 'claim against' the three defendants. Defendants wish this allegation stricken because plaintiff 'could and should ascertain which party is responsible. Plaintiff .is permitted by Fed. Rules Civ.Proc. rule 20, 28 U.S.C.A., to join defendants in this manner, and the first two sections of the motion to strike will be overruled.
The third, fourth and sixth sections of this motion ask that certain paragraphs and words be stricken because they plead conclusions of law and not ultimate facts. This material does raise issues in the action, and it does not appear that it will prejudice defendants. This part of the motion will ,be overruled.
The fifth section asks that paragraph 6 of the complaint be stricken. This -paragraph describes the scene of the ac*306cident. While it is not necessary to include such matter in a complaint, yet the inclusion of paragraph 6 will not in any way prejudice the defendants. This section also will be overruled.